   Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 1 of 11




             UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone, Plaintiﬀ(s);
                                           No. 19-CV-6150 (GJP)
                vs.
U.S. Claims Services Inc., and Paul
Hashim, Defendant(s).




                PLAINTIFF’S SUR-REPLY BRIEF TO
               DEFENDANT’S MOTION TO DISMISS




                                      Andrew B. Austin, Esq.
                                      Pennsylvania Bar # 323768
                                      Attorney for Plaintiff and Proposed Class
                                      P.O. Box # 54628
                                      Philadelphia, Pennsylvania, 19148
                                      +1 (610) 656-1956
                                      austin@stackhousegroup.com
       Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 2 of 11




                                    TABLE OF CONTENTS
ARGUMENT                                                                                                   1
1.      DEFENDANTS ADMIT THEIR OMISSION IS A MATERIAL MISREPRE-
        SENTATION IF SUBJECT TO A ʻDUTY TO DISCLOSE’; THIS DUTY IS
        IMPOSED BY BOTH TEXAS LAW AND THEIR FIDUCIARY RELATION-
        SHIP WITH THE PROPERTY OWNERS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   1
1.1.    Defendants’ duty to disclose known information about the value of their services is
        created by the Texas Detective Trade Practices–Consumer Protection Act. . . . . . . . . . .        2
1.2.    The Unclaimed Property Act requires Defendant act as the property-owner’s agent. . .               2
1.3.    Plaintiff further entered into a conﬁdential relationship with Defendants. . . . . . . . . . . .   3
2.      DEFENDANTS MIS-STATE LANDAU WHICH INCLUDES A HOLDING
        DENYING ANY BASIS FOR THEIR COMPLIANCE DEFENSE. . . . . . . . . . . . .                            5
3.      DEFENDANTS’ CASE LAW WAS SUPERSEDED BY THE 1996 AMEND-
        MENTS TO THE CURRENT UTPCPL § 201-2 (4) (XXI). . . . . . . . . . . . . . . . . . . .               6
CONCLUSION                                                                                                 8




                                                     i
        Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 3 of 11




                                             TABLE OF AUTHORITIES
Cases                                                                                                                       Page
Basile v. H & R Block, 563 Pa. 359 (Pa. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Basile v. H & R Block, 777 A.2d 95 (Pa. Super. Ct. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4
Bennett v. A.T. Masterpiece Homes at Broadsprings, LLC, 40 A.3d 145 (Pa. Super. 2012) . . 6
Brooks v. Conston, 51 A.2d 684, 688 (Pa. 1945) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Burdett v. Miller, 957 F.2d 1375, 1381 (7th Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Doe v. Boys Clubs of Greater Dallas Inc., 907 S.W.2d 472 (Tex. 1995) . . . . . . . . . . . . . . . . . . . 2
Fay v. Erie Ins. Grp., 723 A.2d 712 (Pa. Super. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
Gregg v. Ameriprise Financial, Inc., 195 A.3d 930 (Pa. Super. 2018) . . . . . . . . . . . . . . . . . . . . 7
Grudkowski v. Foremost Ins. Co., 2013 U.S. Dist. LEXIS 91848 (M.D. Pa. July 1, 2013) . . . 7
Kessler v. Fanning, 953 S.W.2d 515 (Tex. App. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Landau v. Viridian Energy PA LLC, 223 F.Supp.3d 401 (E.D. Pa. 2016) . . . . . . . . . . . . . . 5, 6
Milliken v. Jacono, 103 A.3d 806 (Pa. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Weir v. Estate of Ciao, 521 Pa. 491 (Pa. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Young et al., v. Kaye, 443 Pa. 335 (Pa. 1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Constitutional Provisions, Statutes and Rules                                                                                            Page
Pennsylvania Unfair Trade Practices Consumer Protection Law (“UTPCPL”)
   73 P.S. §§ 201-1 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
   73 P.S. § 201-2 (4) (xxi) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 6, 7
Texas Deceptive Trade Practices–Consumer Protection Act (“DTPCPA”)
   Tex. Bus & Com. Code §§ 17.41 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
   Tex. Bus & Com. Code § 17.46 (b) (24) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2
Unclaimed Property Act (“UPA”)
   72 P.S. §§ 1301 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
   72 P.S. § 1301.11 (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3

Court Filings                                                                                          Page
Class Action Complaint (“Cmplt.”) ECF # 1 Ex. A. (12/27/19) . . . . . . . . . . . . . . . . . . . . . . . . 3
Defendant’s Memorandum of Law in Reply to Plaintiff’s Opposition to Defendant’s Rule 12 (b)
        (6) Motion to Dismiss (“Def. Rep. Brf.”) ECF # 11 (01/24/20) . . . . . . . . . . . . . . . 1, 5




                                                                      ii
          Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 4 of 11




                                           ARGUMENT
        Defendants Motion to Dismiss was facially defective, failing to make any salient argu-
     ment that Plaintiffs’ failed to state a claim but generally relying upon a non-existent exemp-
     tion from state consumer protection laws they claim originated in the compliance with the
     Unclaimed Property Act (“UPA”), 72 P.S. §§ 1301 et seq. Having now been confronted that
     their claimed exemption is illusory, Defendants now switch tracks making the entirely new
     argument that they had “no duty to disclose” to the Plaintiffs. Def. Rep. Brf. at 3. This
     argument similarly fails: a duty is imposed both by the Texas Deceptive Trade Practices–
     Consumer Protection Act (“DTPCPA”), Tex. Bus & Com. Code §§ 17.41 et seq., and due
     to the nature of their ﬁduciary relationship necessary to accomplish their services.
        Further, Defendants attempt to rely on case law superseded by the 1996 amendments to
     the Pennsylvania Unfair Trade Practices Consumer Protection Law (“UTPCPL”), 73 P.S.
     §§ 201-1 et seq. claiming that Plaintiff is required to demonstrate all elements of common-
     law fraud else the claims must be dismissed. However, this ignores the UTPCPL’s ʻcatch-all
     provision’, which requires only a showing of deceptive conduct. Id. at § 201-2 (4) (xxi), and
     further has no bearing on the relevant Texas-law claims under DTPCPA § 17.46 (b) (24).


1.   DEFENDANTS ADMIT THEIR OMISSION IS A MATERIAL MISREP-
     RESENTATION IF SUBJECT TO A ʻDUTY TO DISCLOSE’; THIS DUTY
     IS IMPOSED BY BOTH TEXAS LAW AND THEIR FIDUCIARY RELA-
     TIONSHIP WITH THE PROPERTY OWNERS.
        Defendants admit that their omission of information is material to their fraudulent con-
     duct if they have a duty to disclose. Def. Rep. Brf. at 3. However, they attempt to claim
     there is “no legal duty to disclose” that their services are valueless or that consumer would
     be better off retrieving their money directly from the state. Id. This is categorically false;




                                                   1
            Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 5 of 11




       this duty is created by both the Pennsylvania and Texas legislatures as the Defendants are
       affirmatively soliciting consumers for their services while failing to disclose this necessary
       information of its worth.


1.1.   Defendants’ duty to disclose known information about the value of their services is
       created by the Texas Detective Trade Practices–Consumer Protection Act. The Texas
       legislature imposed an affirmative duty on businesses as part of their consumer protection
       law to disclose information that would cause a consumer not to engage their services. De-
       fendants are prohibited from:

             [Failing] to disclose information concerning goods or services which was known
             at the time of the transaction if such failure to disclose such information was
             intended to induce the consumer into a transaction into which the consumer
             would not have entered had the information been disclosed[.]
                                                                    DTPCPA § 17.46 (b) (24)

       Texas imposes this affirmative duty upon its citizens—including both Defendants. Any in-
       formation known to the Defendants is subject to this duty to disclose if the consumer “would
       not have entered into the transaction if the information had been disclosed.” Kessler v. Fan-
       ning, 953 S.W.2d 515, 521 (Tex. App. 1997); See also Doe v. Boys Clubs of Greater Dallas Inc.,
       907 S.W.2d 472, 479 (Tex. 1995) (no duty only if information is not known).
          Defendants have not– and can not– claim they did not know that their services imposed
       unnecessary costs or effort upon consumers. Therefore, Defendants had an affirmative duty
       as a Texas business to inform Plaintiff and the proposed class of the value of their services
       vis-à-vis the consumers ability to retrieve their money themselves (more cheaply and easily).


1.2.   The Unclaimed Property Act requires Defendant act as the property-owner’s agent.
       72 P.S. § 1301.11 (g). Defendants actively solicit an agency relationship with the property-
       owners, which carries with it ﬁduciary obligations with the Plaintiff and other property own-



                                                     2
            Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 6 of 11




       ers. Agency requires: (1) a manifestation by principal that agent will act for him; (2) agent’s
       acceptance of the undertaking; and (3) the understanding that the principal is in control of
       the undertaking. Basile v. H & R Block, 563 Pa. 359, 367 (Pa. 2000) (citations and quota-
       tions omitted). This relationship is both established by the conduct of the parties and fur-
       ther required for a Finder to conduct business under the Unclaimed Property Act (“UPA”),
       which prohibits ﬁnders from acting without such an “agreement or power of attorney.” 72
       P.S. § 1301.11 (g). Defendants’ own agreement recognizes this relationship:

             This agreement into by and between Dominick Desimone hereinafter referred
             to as “Claimant,” and [U.S. Claims Services], hereinafter referred to as “Agent.”
                                                        Cmplt. at Ex. A. (emphasis added)

       As Defendants actively solicit an agency relationship with property-owners, and have the
       power to engage in contract for the return of their money, Defendants cannot now claim
       that they have ʻno duty to disclose’ information such as the value of their services with
       those property owners, which is material in the decision to engage these services.


1.3.   Plaintiff further entered into a conﬁdential relationship with Defendants. The exis-
       tence of a conﬁdential relationship between parties “appears when the circumstances make
       it certain the parties do not deal on equal terms, but, on the one side there is an overmaster-
       ing inﬂuence, or, on the other, weakness, dependence or trust, justiﬁably reposed[.]” Basile
       v. H & R Block, 777 A.2d 95, 101 (Pa. Super. Ct. 2001). This “apparent disparity in [ ]
       positions serves as the foundation for the law’s expectation of conduct between the parties
       and the concomitant obligations of the superior party.” Id. The superior party must act with
       “scrupulous fairness and good faith in his dealings with the other and refrain from using his
       position to the other’s detriment and his own advantage.” Young et al., v. Kaye, 443 Pa. 335,
       763 (Pa. 1971).




                                                     3
     Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 7 of 11




   The conﬁdential relationship and associated ﬁduciary duty attaches “wherever one oc-
cupies toward another such a position of advisor or counsellor as reasonably to inspire con-
ﬁdence that he will act in good faith for the other’s interest.” Brooks v. Conston, 51 A.2d 684,
688, 688 (Pa. 1945). “[T]hose who purport to give advice in business may engender engen-
der conﬁdential relations if others, by virtue of their own weakness or inability, the advisor’s
pretense of expertise, or a combination of both, invest such a level of trust that they seek no
other counsel.” Basile (2001), 777 A.2d at 102; See e.g. Weir v. Estate of Ciao, 521 Pa. 491,
505–506 (Pa. 1989), Burdett v. Miller, 957 F.2d 1375, 1381, 1381 (7th Cir. 1992) (“If a per-
son solicits another to trust him in matters in which he represents himself to be expert as
well as trustworthy and the other is not expert and accepts the offer and reposes complete
trust in him, a ﬁduciary relation is established.”).
   In fact, Defendants entire business is dependent on this conﬁdential relationship: if a
property-owners did not ʻrepose complete trust’ in the Defendants, any independent inves-
tigation would cause the property-owner to choose the free and easier method of retrieving
their own money. Instead, Defendants actively and regularly solicit property owners know-
ing that many will refuse to use their valueless services but some—particularly the vulner-
able and unsophisticated—will accept Defendants ʻpretense of expertise’ which will allow
the Defendants to proﬁt at the property-owner’s detriment.




                                               4
          Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 8 of 11




2.   DEFENDANTS MIS-STATE LANDAU WHICH INCLUDES A HOLD-
     ING DENYING ANY BASIS FOR THEIR COMPLIANCE DEFENSE.
        Defendants attempt to distinguish Landau v. Viridian Energy PA LLC, 223 F.Supp.3d
     401 (E.D. Pa. 2016). Defendants assert that Landau was decided due to “oral assurances
     and representations” of a sales representative that created the UTPCPL liability. Def. Rep.
     Brf. at 1–2. However, Defendants misread the plain holding of Landau:

           “[Defendant Viridian] asserts a ʻregulatory compliance defense.’ According to
           Viridian, this defense functions as a sort of preemption doctrine that defeats
           UTPCPL claims ʻwhere federal or state regulators have approved the conduct
           or documents that form the basis for a plaintiff’s claim.’ In fact, no such defense
           exists in Pennsylvania, and even if it did, it would not help Viridian here.”
              Landau v. Viridian Energy PA LLC, 223 F.Supp.3d 401, 419 (E.D. Pa. 2016)
                                                                          (citations omitted).

     Defendant’s ʻregulatory compliance defense’ failed not because of these additional misrep-
     resentations, but because it does not exist. However, if this were a defense, Judge McHugh
     further explained Viridian would still be liable on the basis of those representations:

           “Not only is Viridian’s ʻregulatory compliance defense’ without precedential
           support, but it has no bearing here. Landau alleges that Viridian’s Associates
           made false or misleading statements in violation of the UTPCPL’s catch-all
           provision.”
                                                             Id. at 420 (emphasis added)

     While Viridian made additional false representations to the plaintiffs; the defense asserted
     by Defendants does not exist, and absent such an exemption from the UTPCPL and related
     state UDAP claims, Defendants are liable for their fraudulent and deceptive conduct.




                                                   5
          Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 9 of 11




3.   DEFENDANTS’ CASE LAW WAS SUPERSEDED BY THE 1996 AMEND-
     MENTS TO THE CURRENT UTPCPL § 201-2 (4) (XXI).
        In their reply, Defendants claim that all elements of common-law fraud must be proven
     under the UTPCPL. While it may be convenient for them to do so, Defendants should not be
     permitted to ignore the dramatic differences between the UTPCPL § 201-2 (4) (xxi) (“catch-
     all provision”) and the other enumerated acts:

           The current version of the catch-all provision barring “fraudulent or deceptive
           conduct” dates back to 1996. Before that, the catch-all provision only applied
           to “fraudulent conduct.” Based on that precise statutory language, courts re-
           quired claims arising under the pre-1996 catch-all provision to satisfy the ele-
           ments of common law fraud. Courts struggled for well over a decade to interpret
           this change in statute. Uncertainty over the signiﬁcance of the phrase “decep-
           tive conduct” led to a line cases that effectively ignored the 1996 amendments
           by continuing to require claims under the catch-all provision to satisfy the ele-
           ments of common law fraud.
                                                               Landau, 223 F.Supp.3d at 418
                                                                         (citations omitted)

     Pennsylvania Courts may have been slow to recognize these changes, but none of the UT-
     PCPL cases cited by Defendants apply to the Plaintiffs’ catch-all provision claims under 73
     P.S. § 201-2 (4) (xxi) since at least 2012. Then, in Bennett, the Superior Court reconciled
     a split of authority with the Commonwealth Court on the catch-all provision and acknowl-
     edged that it had failed to properly expand its interpretation of the 1996 amendments. Ben-
     nett v. A.T. Masterpiece Homes at Broadsprings, LLC, 40 A.3d 145, 155 (Pa. Super. 2012); See
     also Milliken v. Jacono, 103 A.3d 806, 812 fn. 2 (Pa. 2014) (acknowledging that under the
     1996 amendments “a plaintiff is no longer required to prove the elements of common law
     fraud in order to establish fraudulent or deceptive conduct under [the catch-all provision]”).




                                                   6
    Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 10 of 11




    More recently, the Superior Court has gone further, recognizing strict liability for any
deceptive acts under the catch-all provision:

      [W]e hold that the General Assembly, by “eliminating the common law state of
      mind element (either negligence or intent to deceive),” imposed strict liability
      on vendors who deceive consumers by creating a likelihood of confusion or mis-
      understanding in private, as well as public, causes of actions. Carelessness or
      intent, required for negligent or fraudulent misrepresentations, may be absent
      when perpetrating “deceptive conduct” under 73 P.S. § 201-2 (4) (xxi). Given
      their varying degrees of requisite intent, a UTPCPL catchall violation and the
      torts of negligent and fraudulent misrepresentation raise separate legal issues,
      as a matter of law.
              Gregg v. Ameriprise Financial, Inc., 195 A.3d 930, 940 (Pa. Super. 2018)
                                                                     (citation omitted)

Defendants cases all apply1 the pre-1996 UTPCPL to claims that pre-dated those amend-
ments. None of these cases provide this Court with guidance as to the instant matter in
regards to the catch-all provisions, as each one would have the opposite outcome under cur-
rent Pennsylvania law.




1
    The Grudkowski Court wrongly applied Fay v. Erie Ins. Grp., 723 A.2d 712 (Pa. Super. 1999) to a post-ʻ96
    UTPCPL § 201-2 (4) (xxi) claim, despite the recognized change in Pennsylvania Courts jurisprudence.
    Just as Defendants would like this Court to do, that Court ignored the effect of the 1996 amendments on
    the catch-all provision. 2013 U.S. Dist. LEXIS 91848.




                                                    7
    Case 2:19-cv-06150-GJP Document 15 Filed 02/03/20 Page 11 of 11




                                   CONCLUSION
   WHEREFORE, Plaintiff Dominick DeSimone, on behalf of himself and all others sim-
ilarly situated, respectfully request this Court deny Defendant’s Motion to Dismiss.



                                                  Respectfully Submitted,




                                                  Andrew B. Austin, Esq.
                                                  Pennsylvania Bar # 323768
                                                  Attorney for Plaintiff and Proposed Class
                                                  P.O. Box # 54628
                                                  Philadelphia, Pennsylvania, 19148
                                                  +1 (610) 656-1956
                                                  austin@stackhousegroup.com




                                            8
